NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 10, 2020*
                               Decided February 11, 2020

                                         Before

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 19-2786

HEON SEOK LEE,                                     Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 18 C 8294

HILLARY RODHAM CLINTON, et al.                     Harry D. Leinenweber,
     Defendants-Appellees.                         Judge.
                                       ORDER

       Heon Seok Lee, a Korean national, was extradited to the United States, where a
jury found him guilty of five counts of wire fraud, 18 U.S.C. § 1343, and three counts of
fraudulent importation of goods into the United States, 18 U.S.C. § 545. He was
sentenced to twelve months’ imprisonment. We affirmed Lee’s conviction and sentence
on appeal. United States v. Lee, 937 F.3d 797 (7th Cir. 2019). In the meantime, Lee sued



       * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2786                                                                         Page 2

virtually everyone involved in his prosecution under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). He challenged the
constitutionality of his extradition, detention, and prosecution on multiple grounds,
alleging that he was extradited and detained without probable cause, that prosecutors
and other federal officials conspired to present a false indictment to the grand jury,
enter fake evidence at trial, and create a false presentence investigation report, and that
the court lacked jurisdiction to prosecute him. Lee sought billions of dollars in damages
and the dismissal of his indictment. The district court determined that Lee’s claims
necessarily implied the invalidity of his conviction or sentence and dismissed the
complaint pursuant to Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). 1

        On appeal, Lee’s sole argument is that Heck does not bar his claims because a
“void” or “null” judgment is different from an “invalid” judgment. But Lee’s attempt to
distinguish “void” from “invalid” is meritless. A plaintiff cannot seek damages in a civil
suit that would call into question the lawfulness of a criminal conviction or sentence
until that conviction or sentence has been reversed, expunged, invalidated, or otherwise
called into question. See Heck, 512 U.S. at 489; Clemente v. Allen, 120 F.3d 703, 705
(7th Cir. 1997) (applying Heck’s rationale to Bivens claims). Here, no judicial or executive
officer has yet agreed that Lee’s conviction is “void,” so any claim for damages that
would undermine it cannot proceed. See Heck, 512 U.S. at 485–87.

       We note that Lee is no longer imprisoned, having been released in January 2019,
but the Heck bar applies nonetheless. Savory v. Cannon, 947 F.3d 409, 420 (7th Cir. 2020)
(en banc); see McDonough v. Smith, 139 S. Ct. 2149, 2159 (2019).

                                                                               AFFIRMED




       1 The district court initially dismissed Lee’s claims with prejudice. The court then
granted in part a motion under Federal Rule of Civil Procedure 59(e), correctly
amending the judgment to a dismissal without prejudice. See Johnson v. Rogers, 944 F.3d
966, 968 (7th Cir. 2019).